Order entered March 18, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-00235-CV

             IN RE THE ESTATE OF BOBBIE WILLINGHAM

                   On Appeal from the Probate Court No. 3
                            Dallas County, Texas
                    Trial Court Cause No. PR-17-04085-3

                                     ORDER

      Before the Court is court reporter Charletta Breed’s March 17, 2020 request

for additional time (until April 16, 2020) to file the reporter’s record. Because a

motion for new trial was filed in this appeal, the record is not due until May 20,

2020. See TEX. R. APP. P. 35.1(a)(1). In light of this, we DENY Ms. Breed’s

request as moot.


                                            /s/    KEN MOLBERG
                                                   JUSTICE